DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is indefinite because the bag has not been defined to warrant the language “at both side portions of the bag”.

In claim 3, “the containable space at least one of side portions of the bag” lacks antecedence.

In claim 4, the bag has not been defined to warrant the language “at least one of side portions of the bag”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Document No. 2016/163349 to Namba et al. (hereafter Namba ‘349). 
Regarding claim 1, Namba ‘349 discloses bag comprising: a film defining a containable space, the film comprising a first area (11A) and a second area (11B) both facing the containable space; an elongated tearing guide piece (5) attached to the first area (11A; paragraph [0093]), which encompasses the recitation “an elongated tearing guide piece directly or indirectly bonded to the first area”; an elongated belt-shaped base (21A) disposed along the tearing guide piece (Fig. 28); a tab (61) defined by a cut portion (62) penetrating through the first area of the film, the tearing guide piece, and the belt-shaped base and not penetrating through the second area (Fig. 28); and a surrounding seal area (120) intersecting the tearing guide piece in a width direction, the surrounding seal area bonding the first area and the second area to define an area surrounding the tab (Fig. 27).
However, Namba ‘349 (the embodiment depicted in Figs. 27 and 28) does not disclose the elongated belt-shaped base (21A) disposed between the tearing guide piece (5) and the second area (11B).  Namba ‘349 teaches that it is known in the art to dispose the elongated belt-shaped base (21A) between the tearing guide piece (5) and the second area (11B) in an analogous embodiment depicted in Fig. 20.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to dispose the elongated belt-shaped base (21A) between the tearing guide piece (5) and the second area (11B) in the embodiment depicted in Figs. 27 and 28 of Namba ‘349, as in the embodiment depicted in Fig. 20 of Namba ‘349, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 2, Namba ‘349 discloses the film defines the containable space by being folded at both side portions (10A) of the bag, the first area and the second area are mutually opposed across the containable space, and a bonding portion (14), at which ends of the film are bonded, is formed on the second area.
Regarding claim 3, Namba ‘349 discloses the film comprises a portion (10A) interfolded toward the containable space at least one of side portions of the bag, and at least one of the first area (11A) and the second area (11B) defines the interfolded portion (paragraph [0029]).
Regarding claim 4, Namba ‘349 discloses at least one of side portions (10A) of the bag is formed by folding the film and the at least one of the side portions is spaced apart from a longitudinal end of the tearing guide piece and a longitudinal end of the belt-shaped base (Fig. 27).
Regarding claim 5, Namba ‘349 discloses the claimed invention, especially the surrounding seal area (120) being adjacent to at least one of the side portions (10A) of the bag defined by folding the film.  However, Namba ‘349 does not disclose the surrounding seal area (120) surrounding the tab (61) in cooperation with the at least one of the side portions (Fig. 27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to eliminate the portion of the surrounding seal (120) adjacent the sealing portion (12) of the side portion (10A), which meets the recitation “the surrounding seal area surrounding the tab in cooperation with the at least one of the side portions”, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
Regarding claim 6, Namba ‘349 discloses the surrounding seal area (120) surrounds the tab (61) by itself (Fig. 27).
Regarding claim 7, Namba ‘349 discloses an opposite base (22A) disposed along and opposite the belt-shaped base, the opposite base being bonded to the first area; and a pair of engagement portions (21B, 21C and 22B, 22C) protruding from respective ones of the belt-shaped base and the opposite base, the pair of engagement portions being engageable with each other.
Regarding claim 8, the tearing guide piece (5) is bonded to the first area (11A) through the opposite base (22A; paragraph [0095]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 2016/163349 to Namba et al. (hereafter Namba ‘349) and U.S. Patent No. 5,836,687 to Chiesa.
Regarding claim 9, Namba ‘349 discloses the claimed invention, except for a cut portion formed at a position different from the tab, the cut portion penetrating through the first area of the film and the tearing guide piece without penetrating through the belt-shaped base.  Chiesa teaches that it is known in the art to form a cut portion at a position different from a tab, the cut portion penetrating through a first area of a film (film 13) and a tearing guide piece (7) without penetrating through a belt-shaped base (Fig. 7) in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a cut portion at a position different from the tab, the cut portion penetrating through the first area of the film and the tearing guide piece without penetrating through the belt-shaped base in the Namba ‘349 bag, as in Chiesa, in order to allow the removal of the tearing guide piece while maintaining an air-tight seal.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734